Dismissed and Memorandum Opinion filed March 19, 2009







Dismissed
and Memorandum Opinion filed March 19, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00901-CV
____________
 
GERALD LEE RICKS, Appellant
 
V.
 
ELETHA L. RICKS, Appellee
 
 

 
On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 07FD1547
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 9, 2008.  The reporter=s record in this appeal was filed
December 10, 2008, and the clerk=s record was filed December 17,
2008.  Appellant=s brief was due January 16, 2009, but it was not filed, and
no request for an extension of time was filed.




On
February 5, 2009, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before March 6, 2009, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.